DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art is Hanson (U.S Patent No. 5,919,174 A) and Garcia (U.S Patent No. 8,419,623 B2) and Svendsen (U.S Patent No. 7,721,738 B2) and Cheng (U.S Publication No. 2016/0143511 A1) and Fuller (U.S Publication No. 2016/0325066 A1) and Depel (U.S Publication No. 2008/0142003 A1) and White (U.S Publication No. 2016/0038700 A1).
Hanson discloses a main barrel (11) with a distal and proximal end (ends of 104 and 13, respectively, see Fig. 1), which defines a working channel along a longitudinal axis between the proximal and distal ends (see Fig. 1, an internal lumen defines a working channel along a longitudinal axis). Hanson also discloses a locking mechanism connected to the distal end of the main barrel (luer collar 91, see Fig. 1 and 4) where it is configured to secure and seal a first set of interchangeable tubes to the main barrel (see Fig. 4-5 and 7) with a same sized male cam connector at a proximal end of the tube (the tubings must mate with the leur collar to be secured), the locking mechanism including a female cam nut which can couple to the male cam of the first set of interchangeable tubes (leur collar 91 includes female grooves which can thus receive a male threading of a set of interchangeable tubes). Hanson also discloses an adapter coupling with a male cam connector at one end and a female cam nut at the opposite end (see Fig. 4, catheter subassembly 71 has male connector at 90/92 and female leur collar 78 at the opposite end) and the female cam nut of the adaptor may secure a second interchangeable tube (see Fig. 4-5, luer collar 78 may attach to a second tubing 80). However, Hanson does not disclose an anesthetic/ventilation port structure extending laterally and being fixed to the main barrel. 15 is an actuator cap which includes a plunger assembly, to be depressed by a user to adjust suction through the barrel of 13. This assembly is unsuitable for introduction or removal of respiratory/anesthetic gases, and Hanson further includes such a port at 84/98. Attempting to read element 82 as the main barrel flips the configuration and in this orientation the main barrel no longer includes the female cam nut as required by the claim, and the structure of the adapter is inverted to what is required by the claim. Further, there are no teachings or suggestions which would allow for movement of the gas ports or the actuator cap to meet the limitations without arbitrary reconstruction of the device and/or hindsight reasoning. 
Cheng discloses an endoscope tube, with an attached adaptor for railroading an additional sheath tubing over, to be coupled to the main barrel. However, Cheng again does not disclose an anesthetic/ventilation port structure as required by the claims and further the adaptor portion 140 does not engage the female threading of the main barrel, instead resting against the outer surface. 
Svendsen discloses a receiving end for an endotracheal tube, two which either a male or female connection may be used to interference fit with the endotracheal tube (see Fig. 3, with male connection 400 and female connection 300), however, the connection between the main barrel and the adaptor portion is again the reverse of that required by the claim, where the main barrel portion includes a male portion at the distal end which is received by a female portion, and at the other end is a male connection/threading for connection. 
Lastly, the male/female connections as described in the prior art do not enable a rotatable coupling of the adapter to the main barrel relative to one another. Though the rotation may be done during/before the coupling of the male/female connections, the device of the instant application allows for rotation during the connection and during use of the device (see Paragraph 0020 of Applicant’s Specification, for example).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                           
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785